TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00214-CV



                         Kirk Koether and Vicki Koether, Appellants

                                                 v.

     Domingo Reyes, Ludivina Reyes, Natalie Broderson and Mary Merrell, Appellees


       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
     NO. 15, 280, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on April 9, 2015.

The Clerk of this Court subsequently notified the appellants that the clerk’s record had not been

filed and was overdue, and that notice had been received from the district clerk that the appellant

had neither paid, nor made arrangements for payment, for the clerk’s record. The notice requested

that the appellants make arrangements for the clerk’s record and submit a status report regarding

this appeal by May 22, 2015. Further, the notice advised the appellants that their failure to comply

with this request could result in the dismissal of his appeal for want of prosecution.

               To date, the appellants have not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed. We therefore dismiss the appeal for want

of prosecution. See Tex. R. App. P. 37.3(b) )(appellate court may dismiss appeal for want of
prosecution if no clerk’s record is filed due to non-indigent defendant’s failure to pay or make

arrangement for payment of clerk’s record fee).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 19, 2015




                                                  2